Exhibit 10.28


IRON MOUNTAIN INCORPORATED
Iron Mountain Incorporated 2002 Stock Incentive Plan
Restricted Stock Unit Agreement
This Restricted Stock Unit Agreement and the associated grant award information
(the “Customizing Information”), which Customizing Information is provided in
written form or is available in electronic form from the recordkeeper for the
Iron Mountain Incorporated 2002 Stock Incentive Plan, as amended and in effect
from time to time (the “Plan”), is made as of the date shown as the “Grant Date”
in the Customizing Information (the “Grant Date”) by and between Iron Mountain
Incorporated, a Delaware corporation (the “Company”), and the individual
identified in the Customizing Information (the “Recipient”). This instrument and
the Customizing Information are collectively referred to as the “Restricted
Stock Unit Agreement.”
WITNESSETH THAT:
WHEREAS, the Company has instituted the Plan;
WHEREAS, the Compensation Committee (the “Committee”) has authorized the grant
of restricted stock units (“RSUs”) with respect to the Company’s Common Stock
(“Stock”) upon the terms and conditions set forth below and pursuant to the
Plan, a copy of which is incorporated herein; and
WHEREAS, the Recipient acknowledges that he or she has carefully read this
Restricted Stock Unit Agreement and agrees, as provided in Section 17(a) below,
that the terms and conditions of the Restricted Stock Unit Agreement reflect the
entire understanding between himself or herself and the Company regarding this
restricted stock unit award (and the Recipient has not relied upon any statement
or promise other than the terms and conditions of the Restricted Stock Unit
Agreement with respect to this restricted stock unit award);
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Recipient agree as follows.
1. Grant. Subject to the terms of the Plan and this Restricted Stock Unit
Agreement, the Company hereby grants to the Recipient that number of restricted
stock units (“RSUs”) equal to the corresponding number of shares of the
Company’s Stock (the “Underlying Shares”) shown in the Customizing Information
under “Restricted Stock Units Granted.”






1

--------------------------------------------------------------------------------







2.     Vesting.
(a)    In General. If the Recipient remains in an employment, contractual or
other service relationship with the Company (“Relationship”) as of a “Vesting
Date,” as specified in the Customizing Information, and the Recipient as of such
date is not in violation of any confidentiality, inventions and/or
non-competition agreement with the Company, all or a portion, as applicable (the
“Incremental Amount,” as specified in the Customizing Information), of the RSUs
shall vest on such date. For the avoidance of doubt, except as otherwise
provided pursuant to the terms of the Plan and Section 2(b), if the Recipient’s
Relationship with the Company is terminated by the Company or by the Recipient
for any reason, whether voluntarily or involuntarily, no RSUs granted pursuant
to this Restricted Stock Unit Agreement shall vest under any circumstances on
and after the date of such termination.
(b)    Death or Disability Vesting. Notwithstanding Section 2(a), if the
Recipient terminates employment as a result of his or her disability (as
determined by the Board on the basis of medical advice satisfactory to it) or
death, the Recipient’s Vesting Date shall be the date of termination and he or
she shall be fully vested in his or her RSUs provided the Recipient is not as of
the date of delivery, or was not as of the date of death, in violation of any
confidentiality, inventions and/or non-competition agreement with the Company.
(c)    Committee Discretion. In the event the Relationship is terminated for any
reason (whether voluntary or involuntary), (i) the Recipient’s right to vest in
the RSU will, except as provided in Section 11A of the Plan or otherwise
explicitly in Section 2(b) or as provided by the Committee, terminate as of the
date of the termination of the Relationship (and will not be extended by any
notice period mandated under local law) and (ii) the Committee shall have the
exclusive discretion to determine when the Relationship has terminated for
purposes of this RSU (including when the Recipient is no longer considered to be
providing active service while on a leave of absence).
(d)    Special Definition of Company. For purposes of this Section 2, the term
“Company” refers to the Company and all Subsidiaries.


2

--------------------------------------------------------------------------------







3.     Dividends. A Recipient shall be credited with dividend equivalents equal
to the dividends the Recipient would have received if the Recipient had been the
actual record owner of the Underlying Shares on each dividend record date on or
after the Grant Date and through the date the Recipient receives a settlement
pursuant to Section 4 below (the “Dividend Equivalent”). If a dividend on the
Stock is payable wholly or partially in Stock, the Dividend Equivalent
representing that portion shall be in the form of additional RSUs, credited on a
one-for-one basis. If a dividend on the Stock is payable wholly or partially in
cash, the Dividend Equivalent representing that portion shall also be in the
form of cash and a Recipient shall be treated as being credited with any cash
dividends, without earnings, until settlement pursuant to Section 4 below. If a
dividend on Stock is payable wholly or partially in other than cash or Stock,
the Committee may, in its discretion, provide for such Dividend Equivalents with
respect to that portion as it deems appropriate under the circumstances.
Dividend Equivalents shall be subject to the same terms and conditions as the
RSUs originally awarded pursuant to this Restricted Stock Unit Agreement, and
they shall vest (or, if applicable, be forfeited) as if they had been granted at
the same time as the original RSU award. Dividend Equivalents representing the
cash portion of a dividend on Stock shall be settled in cash.
4.     Delivery of Underlying Shares or Cash Settlement. With respect to any
RSUs that become vested RSUs as of a Vesting Date pursuant to Section 2, the
Company shall issue and deliver to the Recipient as soon as practicable
following the applicable Vesting Date (a) the number of Underlying Shares equal
to the number of RSUs vesting on that date or an amount of cash equal to the
Fair Market Value, as defined in the Plan, of such Underlying Shares as of that
date (or such later delivery date, if applicable) and (b) the amount (and in the
form) due with respect to the Dividend Equivalents applicable to such Underlying
Shares. Whether Underlying Shares, or the cash value thereof, shall be issued or
paid at settlement shall be determined based on the “Form of Settlement”
specified in the Customizing Information.
Any shares issued pursuant to this Restricted Stock Unit Agreement shall be
issued, without issue or transfer tax, by (i) delivering a stock certificate or
certificates for such shares out of theretofore authorized but unissued shares
or treasury shares of its Stock as the Company may elect or (ii) issuance of
shares of its Stock in book entry form; provided, however, that the time of such
delivery may be postponed by the Company for such period as may be required for
it with reasonable diligence to comply with any applicable requirements of law.
Notwithstanding the preceding provisions of this Section 4, delivery of
Underlying Shares shall be made, or the amount of cash equivalent thereto shall
be paid, only if the required purchase price designated as the “Purchase Price”
shown in the Customizing Information per underlying RSU is paid to the Company
by means of payment acceptable to the Company in accordance with the terms of
the Plan. If the Recipient fails to pay for or accept delivery of all of the
shares, the right to shares of Stock provided pursuant to this RSU may be
terminated by the Company.


3

--------------------------------------------------------------------------------







5.     Withholding Taxes. The Recipient hereby agrees, as a condition of this
award, to provide to the Company (or a Subsidiary employing the Recipient, as
applicable) an amount sufficient to satisfy the Company’s and/or Subsidiary’s
obligation to withhold any and all federal, state, local or provincial income
tax, social security, social insurance, payroll tax, fringe benefits tax,
payment on account or other tax-related items or statutory withholdings related
to the Recipient’s participation in the Plan (the “Withholding Amount”), if any,
by (a) authorizing the Company and/or any Subsidiary employing the Recipient, as
applicable, to withhold the Withholding Amount from the Recipient’s cash
compensation or (b) remitting the Withholding Amount to the Company (or a
Subsidiary employing the Recipient, as applicable) in cash; provided, however,
that to the extent that the Withholding Amount is not provided by one or a
combination of such methods, the Company may at its election withhold from the
Underlying Shares and Dividend Equivalents that would otherwise be delivered
that number of shares (and/or cash) having a Fair Market Value on the date of
vesting sufficient to eliminate any deficiency in the Withholding Amount.
Regardless of any action that the Company and/or Subsidiary takes with respect
to any or all federal, state, local or provincial income tax, social security,
social insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items or statutory withholdings related to the Recipient’s
participation in the Plan, the Recipient acknowledges that he or she, and not
the Company and/or any Subsidiary, has the ultimate liability for any such
items. Further, if the Recipient becomes subject to tax in more than one
jurisdiction between the Grant Date and the date of any relevant taxable or tax
withholding event, the Recipient acknowledges that the Company and/or Subsidiary
may be required to withhold or account for such tax-related items in more than
one jurisdiction.
6.     Non-assignability of RSUs and Dividend Equivalents. RSUs and Dividend
Equivalents shall not be assignable or transferable by the Recipient except by
will or by the laws of descent and distribution or as permitted by the Committee
in its discretion pursuant to the terms of the Plan. During the life of the
Recipient, delivery of shares of Stock or payment of cash as settlement of RSUs
and Dividend Equivalents shall be made only to the Recipient, to a conservator
or guardian duly appointed for the Recipient by reason of the Recipient’s
incapacity or to the person appointed by the Recipient in a durable power of
attorney acceptable to the Company’s counsel.
7.     Compliance with Securities Act; Lock-Up Agreement. The Company shall not
be obligated to sell or issue any Underlying Shares or other securities in
settlement of RSUs and Dividend Equivalents hereunder unless the shares of Stock
or other securities are at that time effectively registered or exempt from
registration under the Securities Act and applicable state or provincial
securities laws. In the event shares or other securities shall be issued that
shall not be so registered, the Recipient hereby represents, warrants and agrees
that the Recipient will receive such shares or other securities for investment
and not with a view to their resale or distribution, and will execute an
appropriate investment letter satisfactory to the Company and its counsel. The
Recipient further hereby agrees that as a condition to the settlement of RSUs
and Dividend Equivalents, the Recipient will execute an agreement in a form
acceptable to the Company to the effect that the shares shall be subject to any
underwriter’s lock-up agreement in connection with a public offering of any
securities of the Company that may from time to time apply to shares held by
officers and employees of the Company, and such agreement or a successor
agreement must be in full force and effect.


4

--------------------------------------------------------------------------------







8.     Legends. The Recipient hereby acknowledges that the stock certificate or
certificates (or entries in the case of book entry form) evidencing shares of
Stock or other securities issued pursuant to any settlement of an RSU or
Dividend Equivalent hereunder may bear a legend (or provide a restriction)
setting forth the restrictions on their transferability described in Section 7
hereof, if such restrictions are then in effect.
9.     Rights as Stockholder. The Recipient shall have no rights as a
stockholder with respect to any RSUs, Dividend Equivalents or Underlying Shares
until the date of issuance of a stock certificate (or appropriate entry is made
in the case of book entry form) for Underlying Shares and any Dividend
Equivalents. Except as provided by Section 3, no adjustment shall be made for
any rights for which the record date is prior to the date such stock certificate
is issued (or appropriate entry is made in the case of book entry form), except
to the extent the Committee so provides, pursuant to the terms of the Plan and
upon such terms and conditions it may establish.
10.     Effect Upon Employment and Performance of Services. Nothing in this
Restricted Stock Unit Agreement or the Plan shall be construed to impose any
obligation upon the Company or any Subsidiary to employ or utilize the services
of the Recipient or to retain the Recipient in its employ or to engage or retain
the services of the Recipient.
11.     Time for Acceptance. Unless the Recipient shall evidence acceptance of
this Restricted Stock Unit Agreement by electronic or other means prescribed by
the Committee within sixty (60) days after its delivery, the RSUs and Dividend
Equivalents shall be null and void (unless waived by the Committee).
12.     Right of Repayment. In the event that the Recipient accepts employment
with or provides services for a competitor of the Company within two (2) years
after any settlement of RSUs and Dividend Equivalents hereunder, the Recipient
shall pay to the Company an amount equal to the excess of the Fair Market Value
of the Underlying Shares as of the date of settlement (whether settled in cash
or Stock) over the Purchase Price, if any, paid (or deemed paid) together with
the value of any Dividend Equivalents; provided, however, that the Committee in
its discretion may release the Recipient from the requirement to make such
payment, if the Committee determines that the Recipient’s acceptance of such
employment or performance of such services is not inimical to the best interests
of the Company. In accordance with applicable law, the Company may deduct the
amount of payment due under the preceding sentence from any compensation or
other amount payable by the Company to the Recipient. For purposes of this
Section 12, the term “Company” refers to the Company and all Subsidiaries.
13.     Section 409A of the Internal Revenue Code. The RSUs and Dividend
Equivalents granted hereunder are intended to avoid the potential adverse tax
consequences to the Recipient of Section 409A of the Code, and the Committee may
make such modifications to this Restricted Stock Unit Agreement as it deems
necessary or advisable to avoid such adverse tax consequences.


5

--------------------------------------------------------------------------------







14.     Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Recipient consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.
15.     Nature of Award. By accepting this RSU, the Recipient acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, to the extent permitted by the Plan and this Restricted Stock Unit
Agreement;
(b)    the grant of this RSU is voluntary and occasional and does not create any
contractual or other right to receive future awards under the Plan or benefits
in lieu of Plan awards, even if RSUs or other Plan awards have been granted in
the past;
(c)    all decisions with respect to future RSU awards will be at the sole
discretion of the Committee;
(d)    he or she is voluntarily participating in the Plan;
(e)    the future value of the Underlying Shares is unknown and cannot be
predicted with certainty;
(f)    if the Recipient resides and/or works outside the United States, the
following additional provisions shall apply:
(i)    this RSU, including any Dividend Equivalents, and the Underlying Shares
are not intended to replace any pension rights or compensation;
(ii)    this RSU, including any Dividend Equivalents, and the Underlying Shares
(including value attributable to each) do not constitute compensation of any
kind for services of any kind rendered to the Company and/or any subsidiary
thereof and are outside the scope of the Recipient’s employment contract, if
any;
(iii)    this RSU, including any Dividend Equivalents, and any Underlying Shares
(including the value attributable to each) are not part of normal or expected
compensation or salary, including, but not limited to, for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, service awards, pension or retirement or
welfare benefits or similar payments unless such other arrangement explicitly
provides to the contrary;


6

--------------------------------------------------------------------------------







(iv)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSU, including any Dividend Equivalents, resulting from the
Recipient’s termination of the Relationship for any reason, and in consideration
of this RSU, including any Dividend Equivalents, the Recipient irrevocably
agrees never to institute a claim against the Company and/or subsidiary, waives
his or her ability to bring such claim and releases the Company and/or
subsidiary from any claim; if, notwithstanding the foregoing, such claim is
allowed by a court of competent jurisdiction, then by accepting this RSU,
including any Dividend Equivalents, the Recipient is deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claims; and
(g)    the Company shall not be liable for any foreign exchange rate fluctuation
between the Recipient’s local currency and the United States dollar that may
affect the value of this RSU or any amounts due pursuant to the settlement of
the RSU or the subsequent sale of any Underlying Shares acquired upon
settlement.
16.     Appendix. Notwithstanding any provision in this Restricted Stock Unit
Agreement, this RSU shall be subject to any special terms and conditions set
forth in any Appendix to this Restricted Stock Unit Agreement for the
Recipient’s country of residence or in which the Recipient works. Moreover, if
the Recipient relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Recipient, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. The Appendix constitutes part of this
Restricted Stock Unit Agreement.
17.     General Provisions.
(a)     Amendment; Waivers. This Restricted Stock Unit Agreement, including the
Plan, contains the full and complete understanding and agreement of the parties
hereto as to the subject matter hereof, and except as otherwise permitted by the
express terms of the Plan and this Restricted Stock Unit Agreement and
applicable law, it may not be modified or amended nor may any provision hereof
be waived without a further written agreement duly signed by each of the
parties; provided, however, that a modification or amendment that does not
materially diminish the rights of the Recipient hereunder, as they may exist
immediately before the effective date of the modification or amendment, shall be
effective upon written notice of its provisions to the Recipient, to the extent
permitted by applicable law. The waiver by either of the parties hereto of any
provision hereof in any instance shall not operate as a waiver of any other
provision hereof or in any other instance. The Recipient shall have the right to
receive, upon request, a written confirmation from the Company of the
Customizing Information.
(b)     Binding Effect. This Restricted Stock Unit Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, administrators, representatives, successors and assigns.


7

--------------------------------------------------------------------------------







(c)     Fractional RSUs, Underlying Shares and Dividend Equivalents. All
fractional Underlying Shares and Dividend Equivalents settled in Stock resulting
from the application of the Vesting Schedule or the adjustment provisions
contained in the Plan shall be rounded down to the nearest whole share. If cash
in lieu of Underlying Shares is delivered at settlement, or Dividend Equivalents
are settled in cash, the amount paid shall be rounded down to the nearest penny.
(d)     Governing Law. This Restricted Stock Unit Agreement shall be governed by
and construed in accordance with the laws of the Commonwealth of Massachusetts,
without regard to the principles of conflicts of law.
(e)     Construction. This Restricted Stock Unit Agreement is to be construed in
accordance with the terms of the Plan. In case of any conflict between the Plan
and this Restricted Stock Unit Agreement, the Plan shall control. The titles of
the sections of this Restricted Stock Unit Agreement and of the Plan are
included for convenience only and shall not be construed as modifying or
affecting their provisions. The masculine gender shall include both sexes; the
singular shall include the plural and the plural the singular unless the context
otherwise requires. Capitalized terms not defined herein shall have the meanings
given to them in the Plan.
(f)     Language. If the Recipient receives this Restricted Stock Unit
Agreement, or any other document related to this RSU and/or the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
(g)     Data Privacy. By entering into this Restricted Stock Unit Agreement and
except as otherwise provided in any data transfer agreement entered into by the
Company, the Recipient: (i) authorizes the Company, and any agent of the Company
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company such information and data as the Company shall request in order to
facilitate the award of restricted stock units and the administration of the
Plan; (ii) waives any data privacy rights the Recipient may have with respect to
such information; and (iii) authorizes the Company to store and transmit such
information in electronic form. For purposes of this Section 17(f), the term
“Company” refers to the Company and each of its Subsidiaries.
(h)     Notices. Any notice in connection with this Restricted Stock Unit
Agreement shall be deemed to have been properly delivered if it is delivered in
the form specified by the Committee as follows:
To the Recipient:    Last address provided to the Company
To the Company:    Iron Mountain Incorporated
One Federal Street
Boston, Massachusetts 02110
Attn: Chief Financial Officer


8

--------------------------------------------------------------------------------







(i)     Version Number. This document is Version 12 of the Iron Mountain
Incorporated 2002 Stock Incentive Plan Stock Restricted Stock Unit Agreement.


9

--------------------------------------------------------------------------------






IRON MOUNTAIN INCORPORATED 2002 STOCK INCENTIVE PLAN
Restricted Stock Unit Schedule
<<Name>>
<<Address>>
<<City>>, <<State>> <Zip>>
In accordance with the Restricted Stock Unit Agreement, of which this Restricted
Stock Unit Schedule is a part (which together, constitute the “Customizing
Information”), the Company hereby grants to <<Name>> (the “Recipient”) the
following Restricted Stock Units.
Grant Date:                <<GrantDate>>
Restricted Stock Units Granted:        << Number of shares of Stock underlying
the equivalent
                        number of restricted stock units granted >>
Purchase Price, if any:            <<PurchasePricePerUnit>>
Form of Settlement:            [Cash/Stock]
Restricted Stock Unit
Agreement Version:        12
Vesting Schedule:


Vesting Date            Percentage of Total Restricted Stock Units Vested
Incremental        Cumulative
   Amount             Amount
<<Vest1>>            <<Vest1_I>>    <<Vest1_C>>
<<Vest2>>            <<Vest2_I>>    <<Vest2_C>>
<<Vest3>>            <<Vest3_I>>    <<Vest3_C>>






ACCEPTANCE BY RECIPIENT
IN WITNESS WHEREOF, the Company has caused this Restricted Stock Unit Agreement
to be issued as of the date set forth above.
Date: ______________________            ____________________________________
(Signature of Recipient)
Notice Address:
__________________________________________________________________________







